START, C. J.
This action was commenced in justice court in the city of St. Paul by attachment, and the defendant was summoned to answer *347to the plaintiff in a civil action in the sum of $100. The complaint alleged, in effect, that the plaintiff performed and caused to be performed for the defendant certain services, for which he agreed to pay the plaintiff $660; that he1 had paid the plaintiff thereon $97.81; and that there was due and owing on account thereof, from the defendant to the plaintiff, the sum of $562.19, no part of which had been paid. The demand for judgment was in these words:
“Wherefore plaintiff demands judgment against the defendant for the sum of $562.19, and in this court in the sum of $100, and interest and costs, and such other relief as may be proper.”
The answer was a denial of the allegations of the complaint. On the trial the defendant objected to the introduction of any evidence on the ground that the court had no jurisdiction of the action. The objection was overruled, evidence received, and the justice rendered judgment against the defendant in favor of the plantiff for $100 and costs of suit. The defendant appealed from the judgment to the municipal court of the city of St. Paul on questions of law alone. That court, upon a hearing of the cause, made its order dismissing the action as being beyond the jurisdiction of the justice of the peace, and the plaintiff appealed from the order to this court.
No question is made as to the appealability of the order, but see Gottstein v. St. Jean, 79 Minn. 232, 82 N. W. 311. The plaintiff’s cause of action was for the recovery of money only in an amount exceeding $100, but he had the right expressly to waive all of his debt in excess of $100, leaving the amount in controversy within the jurisdiction of the justice.- If he did this, the justice had jurisdiction, and the judgment entered would be a bar to another action to recover any part of the $562.19; otherwise, not. The question whether he did so waive all of his debt exceeding $100 must be determined from the complaint, and not from the affidavit of attachment, the writ, or summons. Now, the complaint alleged a cause of action of which a justice of the peace had no jurisdiction, and contained no hint of any intention on the part of the plaintiff to waive any part of his debt. On the contrary, it affirmatively *348appeared from the prayer for judgment that the plaintiff did not intend to waive any part of his claim, for he expressly demanded judgment for $562.19, and for $100 thereof and interest he asked judgment in the justice court. He thus clearly indicated his purpose to seek further remedy for the satisfaction of the balance of his debt in some other court.
It follows that the amount in controversy exceeded $100, and that the justice was without jurisdiction of the action.
Order affirmed.